NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 06/29/2022.  In applicant’s amendments claims 1-7, 11-12, and 16 were amended.  
Claims 1-20 currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 06/29/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Britton (Registration Number 76629) on 7/15/2022.
The application has been amended as follows:
Claim 7, line 2: amended “the system” to ---the strength training apparatus---.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record US 20180214729 A1 (Rubin) fails to teach or render obvious the method of varying a dynamic resistive force during a strength training exercise in combination with all of the elements and structural and functional relationships as claimed and further including: generate time-varying operating setpoints for the first motor and the second motor based on the real-time geometric arrangement and exercise logic for a selected strength training exercise, wherein the exercise logic indicates a vector defining a dynamic resistive force to be provided at the end effector during performance of the selected strength training exercise; and cause the dynamic resistive force to be exerted at the end effector by controlling the first motor and the second motor in accordance with the time-varying operating setpoints.
The prior art of record teaches an actuator 114 with cable 110 and motor 102 that automatically moves the position on the block 116, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Rubin’s invention with additional cables and actuators and then further modify the controller to function in response to real time geometric arrangement of the cables and the combined force vector of the cables without improper hindsight.
Regarding Independent Claim 7, the prior art of record US 20180214729 A1 (Rubin) fails to teach or render obvious the strength training apparatus in combination with all of the elements and structural and functional relationships as claimed and further including determine a force vector to be provided at the end effector; and ; generate, based on the real-time geometric arrangement data, the operating setpoints for the plurality of actuator assemblies estimated to cause the tensions in the plurality of cables to combine to provide the force vector at the end effector.
The prior art of record teaches an actuator 114 with cable 110 and motor 102 that automatically moves the position on the block 116, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Rubin’s invention with additional motors, cables, and actuators and then further modify the controller to function in response to real time geometric arrangement of the cables and the combined force vector of the cables without improper hindsight.
Regarding Independent Claim 14, the prior art of record US 20180214729 A1 (Rubin) fails to teach or render obvious the method of varying a dynamic resistive force during a strength training exercise in combination with all of the elements and structural and functional relationships as claimed and further including the exercise logic providing instructions for generating a vector that defines the dynamic resistive force provided at an end effector of a strength training apparatus during the strength training exercise; determining a real-time geometric arrangement of a plurality of cables.
The prior art of record teaches an actuator 114 with cable 110 and motor 102 that automatically moves the position on the block 116, which are not considered equivalent to applicant’s invention. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Rubin’s invention with additional cables and actuators and then further modify the controller to function in response to real time geometric arrangement of the cables and the combined force vector of the cables without improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784